J-A26001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREA MICHELLE WELLS                      :
                                               :
                       Appellant               :   No. 1449 WDA 2018

      Appeal from the Judgment of Sentence Entered September 10, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0004079-2018


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 12, 2019

        Appellant, Andrea Michelle Wells, appeals from the judgment of

sentenced entered on September 10, 2018, following her conviction of one

count of theft by deception.1 We affirm.

        The trial court summarized the facts of this case as follows:

              Maggie Chou testified that in December 2017, she was a
        student at Carnegie Mellon University[.] Chou testified that she
        was walking to class on December 4, 201[7], when a car stopped
        in the middle of the street and Appellant rolled down her window
        and asked Chou for help. Appellant told her that Appellant’s
        mother had suffered a stroke and was in the hospital, and
        Appellant needed gas money because she left her home in such a
        hurry that she forgot her wallet. Appellant seemed frantic to
        Chou. Appellant asked for $30, but Chou said she did not have
        any money on her person. Appellant offered to drive Chou to an
        ATM to withdraw some money for her. Chou took $20 out of the
        ATM and gave [it] to Appellant. Chou testified that Appellant told
        her that Appellant would pay her back. Chou stated that Appellant
____________________________________________


1   18 Pa.C.S. § 3922(a)(1).
J-A26001-19


      gave her a phone number to reach her to arrange repayment.
      Appellant told Chou the number as she entered it into her phone.
      To insure that she had read the correct number, Chou read the
      number back to Appellant and called the number in Appellant’s
      presence. Chou later called the number Appellant gave her in an
      attempt to obtain repayment, but no one ever answered. Chou
      estimated that she called the number over fifteen times. Chou
      also testified that as Appellant drove away, Chou observed the
      first three letters of Appellant’s license plate were “HXX.” Chou
      identified Appellant in court as the person to whom she gave the
      money.

             Officer Jeremy Norton of the Cranberry Township Police
      Department testified that in December 2017 he was employed as
      a Carnegie Mellon University police officer. He testified that he
      took the complaint from Chou, and that she gave him the partial
      plate information. Based on the information from Chou and
      previous reports with that registration plate, Appellant was
      identified as a suspect. A photo line-up was conducted and
      Appellant was arrested.

Trial Court Opinion, 2/21/19, at 3 (internal citations omitted).

      As a result, Appellant was charged with one count of theft by deception.

Following a nonjury trial on September 10, 2018, Appellant was convicted of

that charge. On the same date, the trial court sentenced Appellant to one

year of probation, and ordered her to pay $20.00 in restitution, have no

contact with Ms. Chou or Carnegie Mellon University, and continue drug and

alcohol treatment. N.T., 9/10/28, at 36. Appellant filed a notice of appeal on

October 10, 2018. Appellant and the trial court complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following issues for our review:

      I.    Where the Commonwealth presented only evidence showing
      that [Appellant] failed to return $20.00 within three days, but not
      showing any intent by [Appellant] to deceive Ms. Chou or to never
      return the $20.00, whether the Commonwealth offered sufficient
      evidence to prove [Appellant’s] guilt beyond a reasonable doubt?

                                     -2-
J-A26001-19



      II.    Whether the [t]rial [c]ourt’s stated rationale in support of
      its verdict destroyed [Appellant’s] presumption of innocence and
      shifted the burden of proof to [Appellant]?

Appellant’s Brief at 5.

      In her first issue, Appellant argues that the Commonwealth failed to

prove beyond a reasonable doubt that she was guilty of theft by deception.

Appellant’s   Brief   at   14.   Specifically,   Appellant   maintains   that   the

Commonwealth failed to establish both that Appellant intended to deprive Ms.

Chou of her money and that Appellant intentionally deceived Ms. Chou to

obtain the $20.00. Id. Accordingly, Appellant asserts, her conviction for theft

by deception must be overturned and vacated. Id.

      The standard for evaluating sufficiency claims is as follows:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

                                      -3-
J-A26001-19


      For a defendant to be convicted of theft by deception, he must

“intentionally obtain[ ] or withhold[ ] property of another by deception.” 18

Pa.C.S. § 3922(a). Deception is defined as intentionally creating or reinforcing

a false impression, “including false impressions as to law, value, intention or

other state of mind.” 18 Pa.C.S. § 3922(a)(1). The Commonwealth must also

show that the victim relied on the false impression created or reinforced by

the defendant. Commonwealth v. Sanchez, 848 A.2d 977, 983 (Pa. Super.

2004).

      In addressing this issue, the trial court concluded:

             This [c]ourt reasonably determined from the evidence
      admitted at trial that Appellant had taken money from the victim
      with no intention of returning it. “Intent can be proven by direct
      or circumstantial evidence; it may be inferred from acts or conduct
      or from the attendant circumstances.” Commonwealth v. Roche,
      783 A.2d 766, 768 (Pa.Super.2001), appeal denied, 798 A.2d
      1289 (Pa. 2002). Appellant provided the victim with her phone
      number. Chou confirmed the number with Appellant, and called
      it over fifteen times in the next three days, without any answer
      from Appellant.      From these facts, this [c]ourt reasonably
      concluded that Appellant had the intent to deceive Chou into
      giving Appellant money, with no intention whatsoever of repaying
      the money to Chou. Based on the totality of the circumstances,
      the elements of the offense have been established beyond a
      reasonable doubt, and Appellant’s claim of error is without merit.

Trial Court Opinion, 2/21/19, at 4-5.

      We agree. The evidence of record establishes that Appellant stopped

Ms. Chou, a student at Carnegie Mellon University, on campus while Ms. Chou

was on her way to class. N.T., 9/10/18, at 11-12. Appellant stopped her car

in the middle of the street to ask Ms. Chou for money. Id. at 12. Ms. Chou


                                     -4-
J-A26001-19


testified that Appellant was frantic. Id. at 13. Appellant told Ms. Chou that

Appellant’s mother had a stroke, and that Appellant had rushed out of her

home so quickly that she had forgotten her phone and wallet, and needed

money for gas. Id. at 12-13. Although Ms. Chou had no money on her, she

agreed to have Appellant drive her to a nearby ATM so she could withdraw

money to give to Appellant. Id. at 13. Ms. Chou gave Appellant $20.00. Id.

Ms. Chou testified that Appellant reassured her that Appellant would repay the

money that night. Id. at 14. In support of this assertion, Ms. Chou testified

as follows:

      [Prosecutor]: What happened then after you gave the money to
      [Appellant]?

      [Ms. Chou]: Well, she reassured me that she would return the
      money back to me. She asked me where I live and said that she
      would give it to me that night. And she gave me a phone number,
      which I called and it rang. And after that, she dropped me off at
      the end of Craig [Street] and she went on her way.

      [Prosecutor]: Before you got the money out, did she tell you that
      she was going to pay you back?

      [Ms. Chou]: Yes, she did.

Id. In addition to obtaining Appellant’s phone number, Ms. Chou also stated

that she made note of Appellant’s vehicle and remembered the first three

letters of Appellant’s license plate number. Id. at 14-15.

      Ms. Chou explained that on that same evening, she began to call the

telephone number that Appellant had given her, but the phone rang with no

answer. Id. at 15. The two had arranged to schedule a time to meet for


                                    -5-
J-A26001-19


Appellant to repay the money to Ms. Chou. Id. at 16. Ms. Chou also explained

that she told Appellant where she lived on campus, and that Appellant had

told Ms. Chou that she was an alumnus of Carnegie Mellon University. Id. at

16-17. Ms. Chou continued to try to reach Appellant on the telephone number

provided, to no avail. Id. at 16. Ms. Chou testified that she attempted to call

Appellant multiple times over the course of the next few days, estimating that

she had attempted to call “over 15 times.” Id. After being unable to contact

Appellant over the course of several days, Ms. Chou reported the incident to

police on December 7, 2017. Id. at 19.

      Thus, viewing the evidence in the light most favorable to the

Commonwealth, we agree that there was sufficient evidence that Appellant

obtained $20.00 from Ms. Chou by deception. 18 Pa.C.S. § 3922(a). The

evidence supports the conclusion that Appellant deceived Ms. Chou by

intentionally creating the false impression that she was borrowing the money

with the intent to return it. 18 Pa.C.S. § 3922(a)(1). The evidence further

supports the conclusion that Ms. Chou relied on the false representation in

agreeing to loan Appellant the money. Sanchez, 848 A.2d at 983. Thus,

there was sufficient evidence to establish the elements of the crime of theft

by deception, and Appellant is entitled to no relief on this claim.

      Appellant next argues that the trial court impermissibly relieved the

Commonwealth of its burden to prove Appellant’s guilt beyond a reasonable

doubt by requiring her to prove her innocence.         Appellant’s Brief at 30.


                                      -6-
J-A26001-19


Appellant maintains that the trial court’s statements required her to prove that

she made some attempt to return the $20.00 to Ms. Chou. Id. Appellant

identifies the following remarks made by the trial court as support for her

position:

       This victim did make significant efforts to ensure that she could
       get her money back, including getting a phone number, entering
       it into her phone, reading it back to [Appellant], calling the
       number to ensure that it was a valid number and that it did ring.

       While Ms. Chou does not recall whether or not she gave her own
       phone number to [Appellant], she does recall giving her address,
       the location that she was residing in. She recalls that [Appellant]
       indicated that she was an alumn[us]. There’s no indication
       that [Appellant] made any effort to either go to the
       dormitory, or to the university to locate Ms. Chou to return
       the money or once identified, indicated that she made
       efforts to repay that.

       [Appellant] was identified by her license plate as well as her photo.
       I think all the circumstantial evidence taken together does prove
       that she intended to take this money without returning it. I find
       her guilty.

Id. at 35-36 (quoting N.T., 9/10/18, at 32-33)2 (emphasis in original).

Accordingly, Appellant asserts that: “[Appellant] is entitled to a new trial as

a result, since this burden-shifting violated [Appellant’s] constitutional rights

to due process, a fair trial, the presumption of innocence, and against self-

incrimination under the Federal and Pennsylvania Constitutions.” Id. at 30.




____________________________________________


2 The notes of testimony reflect that no objection was made to the trial court’s
statement at the nonjury trial. N.T., 9/10/18, at 33-37.

                                           -7-
J-A26001-19


      We first note that Appellant has raised this issue for the first time on

appeal in her Pa.R.A.P. 1925(b) statement. It is well-settled that “[i]ssues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302(a). Issues must be raised prior to trial, during

trial, or in a timely post-sentence motion to be preserved for appeal.

Commonwealth v. Melendez–Rodriguez, 856 A.2d 1278, 1288–1289 (Pa.

2004)(en banc). “[A] party cannot rectify the failure to preserve an issue by

proffering it in response to a Rule 1925(b) order.”       Id. at 1288 (citation

omitted).

      Appellant failed to provide any indication of how or when she raised and

preserved the issue for our review. “[I]t is not the responsibility of this Court

to scour the record to prove that an appellant has raised an issue before the

trial court, thereby preserving it for appellate review.” Commonwealth v.

Baker, 963 A.2d 495, 502 n.6 (Pa. Super. 2008). Nevertheless, upon review

of the record it appears that Appellant did not raise the claim before the trial

court or in a timely post-sentence motion. Because Appellant raised the claim

for the first time in her Rule 1925(b) statement, this issue is waived.

Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa. 2009).

      Even if this issue had not been waived, we would find no merit to

Appellant’s claim. As noted previously, the evidence presented was sufficient

to establish the elements of the crime of theft by deception. The trial court’s

observation that Appellant made no effort to return the money to Ms. Chou


                                      -8-
J-A26001-19


was another piece of evidence that supported the conclusion that Appellant

had taken the money from Ms. Chou by deception and had no intention of

repaying her. Accordingly, had the issue not been waived, we would conclude

that there is no merit to Appellant’s claim.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2019




                                     -9-